Case: 13-50114      Document: 00512490372         Page: 1    Date Filed: 01/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50114
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 6, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

JUAN JOSE GUARDIOLA BARRIOS,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:12-CR-2428-1




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       The attorney appointed to represent Juan Barrios has moved for leave



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50114    Document: 00512490372     Page: 2   Date Filed: 01/06/2014


                                 No. 13-50114

to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Bar-
rios has filed a response. We have reviewed counsel’s brief, relevant portions
of the record reflected therein, and Barrios’s response. We concur with coun-
sel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, the motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the appeal is DISMISSED.
See 5TH CIR. R. 42.2. Barrios’s pro se motion to dismiss the appeal is DENIED
as moot.




                                       2